                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                                 PADUCAH DIVISION
                          CIVIL ACTION NO: 5:18-CV-00074-TBR

KENDRICK ELLISON                                                            PLAINTIFF

V.

JAMES BEAVERS, et al.                                                    DEFENDANTS

                           MEMORANDUM OPINION & ORDER

       This matter is before the Court upon a Motion by the Defendant, Bruce Bauer, for

Summary Judgment. (DN 30). The Plaintiff, Kendrick Ellison, has not responded and the time to

do so has passed. The Defendant has also filed a reply to his motion. (DN 36). This matter is ripe

for adjudication. Upon consideration of Defendant’s submissions and being otherwise

sufficiently advised, the Motion for Summary Judgment is GRANTED.


                                           BACKGROUND


       Plaintiff is a convicted inmate at the Kentucky State Penitentiary (KSP). He names the

following KSP personnel as Defendants: James Beavers, identified as an Internal Affairs

supervisor; Seth Mitchell, identified as an “IA/Lieutenant”; Melvin O’Dell, identified as a

Sergeant; James Noland, identified as an “IA/Sergeant”; and Bruce Bauer, identified as a

registered nurse.

       Plaintiff states that on June 29, 2017, while he was walking by the yard office, he

witnessed KSP staff members assaulting inmates at random. He asserts that without warning he

was assaulted by Defendants Mitchell, Beavers, and Noland. He states that he was then escorted

to the yard office “out of view of security video cameras.” Plaintiff maintains that he requested

medical attention from Defendant Bauer. He asserts that Defendant Bauer “told me to shut my



                                                1
black lips. When I kept requesting help, he threatened to have me beaten in the adjacent room.”

Plaintiff states that Defendant O’Dell then entered the yard office and charged at him violently

but was stopped by a non-Defendant lieutenant.

        Plaintiff further states that he continued to ask Defendant Bauer for medical help but that

Bauer “got so fed up, he instructed Lt. Seth Mitchell and Sgt. Melvin O’Dell to take me in the

adjacent room.” He states, “Once in the room, behind closed doors in full metal restraints,” he

was assaulted by Defendants Mitchell and O’Dell. Plaintiff reports that he was then escorted to a

segregation unit and placed in a restraint chair for several hours “for no reason” and then given

another two hours in the restraint chair by a non-Defendant lieutenant “without incident or

justification.”

        Plaintiff alleges that Defendant violated his rights under the United States Constitution’s

Eighth and Fourteenth Amendments. Plaintiff also states that Defendants “failed to protect me

under equal protection of law as a U.S. citizen.”

        On October 16, 2018, this Court conducted an initial review of Plaintiff’s Complaint

pursuant to 28 U.S.C. § 1915A. Upon initial review, the Court dismissed all of Plaintiff’s

official-capacity claims for monetary damages. The Court also dismissed Plaintiff’s claims under

the Fourteenth Amendment for failure to state a claim upon which relief may be granted. The

Court allowed Plaintiff’s claims of excessive force and failure to protect under the Eighth

Amendment to proceed against all Defendants in their individual capacities for monetary

damages and injunctive relief and injunctive relief in their official capacities. The Court also

allowed an Eighth Amendment claim for deliberate indifference to Plaintiff’s serious medical

needs to proceed against Defendant Bauer in his individual capacity for monetary damages and

injunctive relief and in his official capacity for injunctive relief only.




                                                    2
       Now before the Court is Defendant Bauer’s Motion for Summary Judgment. Defendant

Bauer argues that Plaintiff failed to exhaust the administrative remedies available to him in

satisfaction of the PLRA and that there is no genuine dispute of fact that Plaintiff’s claims

against him fail on the merits. For the reasons stated below, the Court agrees and the Motion for

Summary Judgment is GRANTED.


                                         LEGAL STANDARD

       Summary judgment is appropriate when the record, viewed in the light most favorable to

the nonmoving party, reveals "that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law." Fed. R. Civ. P. 56(a). A genuine dispute of

material fact exists where "there is sufficient evidence favoring the nonmoving party for a jury to

return a verdict for that party." Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249, 106 S. Ct.

2505, 91 L. Ed. 2d 202 (1986). The Court "may not make credibility determinations nor weigh

the evidence when determining whether an issue of fact remains for trial." Laster v. City of

Kalamazoo, 746 F.3d 714, 726 (6th Cir. 2014) (citing Logan v. Denny's, Inc., 259 F.3d 558, 566

(6th Cir. 2001); Ahlers v. Schebil, 188 F.3d 365, 369 (6th Cir. 1999)). "The ultimate question is

'whether the evidence presents a sufficient disagreement to require submission to a jury or

whether it is so one-sided that one party [*5] must prevail as a matter of law.'" Back v. Nestlé

USA, Inc., 694 F.3d 571, 575 (6th Cir. 2012) (quoting Anderson, 477 U.S. at 251-52).

       As the party moving for summary judgment, Defendants must shoulder the burden of

showing the absence of a genuine dispute of material fact, as to at least one essential element of

Plaintiff's claim. Fed. R. Civ. P. 56(c); see Laster, 746 F.3d at 726 (citing Celotex Corp. v.

Catrett, 477 U.S. 317, 324, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986)). If Defendants satisfy their

burden of production, Plaintiff "must—by deposition, answers to interrogatories, affidavits, and



                                                3
admissions on file—show specific facts that reveal a genuine issue for trial." Laster, 746 F.3d at

726 (citing Celotex Corp., 477 U.S. at 324). Although Plaintiff has not opposed the motion for

summary judgment, a verified complaint "carries the same weight as would an affidavit for the

purposes of summary judgment." El Bey v. Roop, 530 F.3d 407, 414 (6th Cir. 2008).




                                              DISCUSSION

       Plaintiff has not responded to Defendant’s Motion for Summary Judgment and the time

to do so has passed. Pursuant to Joint Local Rule of Civil Practice 7.1(c), “[f]ailure to timely

respond to a motion may be grounds for granting the motion.” See also Humphrey v. U.S.

Attorney General’s Office, 279 F. App’x 328, 331 (6th Cir. 2008) (recognizing that a party’s lack

of response to a motion or argument therein is grounds for the district court’s grant of an

unopposed motion to dismiss and noting that “if a plaintiff fails to respond or to otherwise

oppose a defendant’s motion, then the district court may deem the plaintiff to have waived

opposition to the motion”); Paulmann v. Hodgdon Powder Co., Inc., No. 3:13-CV-0021-CRS-

DW, 2014 U.S. Dist. LEXIS 114078, 2014 WL 4102354, * 1-2 (W.D. Ky. Aug. 18, 2014)

(holding that plaintiff’s failure to respond or otherwise oppose defendant’s motion to dismiss

established that the plaintiff had waived opposition to the motion). Because Plaintiff has failed to

oppose Defendant’s Motion for Summary Judgment, he waives opposition to the Motion.

       Nevertheless, the Court must determine whether Defendant as satisfied his burden under

Federal Rule of Civil Procedure 56, which requires the moving party to demonstrate that there is

no genuine dispute of material fact and that the moving party is therefore entitled to judgment as

a matter of law. See Miller v. Shore Fin. Servs., Inc., 141 Fed. App’x 417, 419 (6th Cir. 2005).

Defendant has informed the Court that there is no genuine dispute of material fact regarding



                                                 4
whether Plaintiff completed the jail’s internal grievance procedure—including appeals—prior to

filing his Complaint with the Court. 42 U.S.C. § 1997e(a) provides that “[n]o action shall be

brought with respect to prison conditions under Section 1983 of this title, or any other Federal

law, by a prisoner confined in any jail, prison, or other correctional facility until such

administrative remedies as are available are exhausted.” Proper exhaustion requires the

exhaustion of available intermediate reviewing authority and final administrative review

procedures. See Booth v. Churner, 532 U.S. 731, 734-35, 121 S. Ct. 1819, 149 L. Ed. 2d 958

(2001).

          It is necessary to recognize, at this point, that there is some confusion regarding which

internal administrative process the Plaintiff should have exhausted in this case. Because Plaintiff

is incarcerated at KSP, he must exhaust the remedies afforded to him by the Kentucky

Corrections Policies and Procedures (“CPP”). But there are two sections of the CPP that may be

applicable to Plaintiff’s grievance. First, CPP 14.6 governs the inmate grievance procedure.

Plaintiff filed his grievance pursuant to the procedures set forth in CPP 14.6 and used the

documents provided by Grievance Aids in connection with CPP 14.6. Grievance Coordinator

Dan Smith, however, rejected Plaintiff’s grievance before adjudicating it at the informal

resolution stage because—Smith claims—it was a non-grievable Adjustment Committee

decision. The Court disagrees with Smith and will explain why in greater detail below. But,

assuming for the sake of argument that Smith is correct, Plaintiff would be required to exhaust

the administrative remedies afforded to him by CPP 15.6. CPP 15.6 governs the Adjustment

Procedures and Programs. Like CPP 14.6, CPP 15.6 requires inmates to exhaust internal

administrative appeals before filing a federal civil action.




                                                  5
         The confusion caused by Smith’s rejection is immaterial to the outcome of this case. The

Court cannot say with complete certainty whether Plaintiff should have exhausted the

administrative appeals available to him by CPP 14.6 or CPP 15.6. And if Plaintiff had

completely exhausted the appeals process under either of these Policies, the Court would give

Plaintiff the benefit of the doubt and hold that he had properly satisfied the exhaustion

requirements of the PLRA. But, as Defendant identifies, Plaintiff did not exhaust the remedies

available under CPP 14.6 or CPP 15.6. Therefore, the Court can say with absolute certainty that

Plaintiff has failed to satisfy the PLRA’s exhaustion requirements. Because Plaintiff did not

exhaust the administrative remedies available to him under either CPP 14.6 or CPP 15.6, the

Defendant’s Motion must be GRANTED. Furthermore, because Defendant identifies that

Grievance # 17-07-015 is the only grievance Plaintiff filed regarding the alleged June 29, 2017

incident and because all his claims in this action arise out of that incident, it may be proper to

dismiss all claims in this action for the same reasons. Therefore, pursuant to Rule 56(f) of the

Federal Rules of Civil Procedure, the Court shall allow Plaintiff twenty-one (21) days from the

entry of this Memorandum Opinion & Order to file his Response Brief explaining why his

claims against the remaining Defendants should not be dismissed for failure to exhaust

administrative remedies. If Plaintiff fails to respond within twenty-one (21) days or if his

response is otherwise insufficient, then the Court will enter an Order & Judgment dismissing all

claims in this action.



   (I)      Grievance # 17-07-015.




                                                6
    Plaintiff filed Grievance # 17-07-015 (“the Grievance”) on July 6, 20171. (DN 30-3 at 34,

PageID # 180). On the Inmate Grievance Information form, Plaintiff circled “Conflict with

Staff” as the subject matter of the grievance. Id. In the “Brief Statement of the Problem” section

of the Grievance, Plaintiff asserts that Defendants assaulted him and other inmates and that

Defendant Bauer instructed them to do so. Id. at PageID # 181-82. Regarding Defendant Bauer,

Plaintiff alleged in the Grievance:

        the Nurse “bruce ballard” participated by encouraging & telling sgt. oDell &
        (I.A.) L.t. to take me to the back of the yard office where there is no camera’s to
        [indecipherable] me & beat me. This was witness & heard by other staff members
        who went in the yard office at this time.—However, I was taken to the back &
        beat on while cuffed & shackled. . . .
Id. at PageID # 182. Plaintiff then explains in the Grievance that he was rescued by several non-

Defendant prison officials. The Grievance states that these events occurred on June 29, 2017.

       The Grievance does not discuss a refusal of medical aid by Defendant Bauer. The only

allegations in the Grievance are related to the alleged torturous actions of Defendant Bauer and

the other Defendants. Defendant Bauer asserts that Grievance # 17-07-015 is the only grievance

that Plaintiff filed regarding the alleged June 29, 2017 incident. Defendant Bauer asserts that

“there is no record of Plaintiff having submitted a separate Health Care grievance regarding his

claim of inadequate medical treatment by Nurse Bauer on June 29, 2017, as was required by CPP

14.6.” (DN 30 at 9). Plaintiff has not responded and therefore does not dispute this allegation.

Because Plaintiff does not allege deficient medical care in the only grievance he filed regarding

the June 29, 2017 incident, he has not exhausted the administrative remedies available to him

with respect to his Deliberate Indifference claims against Defendant Bauer. Therefore, Plaintiff’s

Deliberate Indifference claims are DISMISSED.



1 It appears that Plaintiff completed and signed the Grievance on July 2, 2017 and that it was
received on July 6, 2017. This distinction is immaterial to the resolution of this case.


                                                7
           Defendant Bauer further alleges that Plaintiff did not complete the appeals process for his

Grievance through either CPP 14.6 or the Adjustment Procedures and Programs appeals process

contained in CPP 15.6.2 Again, Plaintiff has waived opposition to this assertion because he did

not respond.




    (II)      Grievance Coordinator Smith’s rejection of Grievance # 17-07-015.

    It is unclear whether Smith’s rejection of the Grievance was proper. Smith rejected the

Grievance because, he said, the issue was non-grievable. This appears to be incorrect. According

to CPP 14.6(II)(B)(6), personal actions by staff and staff on conflicts are grievable issues. The

Court does not understand how the allegations contained in Grievance # 17-07-015 do not fit into

one of these two categories. Indeed, Plaintiff marks the subject matter of the Grievance as

“Conflict with Staff” on the “Inmate Grievance Information Form.” (DN 30-3 at 34, PageID #

180).

    On the Grievance Rejection Notice document, Smith indicates that the Grievance is rejected

because “[t]he issue you are grieving is non-grievable because it is an: Adjustment Committee

decision.” Id. at PageID # 179. Smith further explained that “Incident Reported in DR 2017-1546

please seek Relief through Adjustment Committee.” Id. To support Smith’s rejection, Defendant

Bauer primarily relies on two cases: (1) Williams v. White, 724 Fed. Appx. 380 (6th Cir. 2018);

and (2) Jones v. Kentucky Dept. of Corrections, No. 5:07-CV-P190-R, 2009 WL 3807073 (W.D.



2 With regard to CPP 15.6, Defendant Bauer explains: “When the adjustment Committee reached
its decision concerning the matter, it found Plaintiff Guilty of “Eluding or resisting
apprehension,” and it imposed a penalty of 30 days restrictive housing to run consecutively to the
sentence he received for inciting a riot. . . . But while Plaintiff appealed from the Adjustment
Committee’s decision regarding the charge of inciting a riot, . . . he did not appeal its decision
finding him guilty of resisting apprehension. . . .” (DN 30 at 6, PageID # 126).


                                                    8
Ky. Nov. 12, 2009). Bauer asserts that these cases stand for the proposition that failure to fully

and completely exhaust all appeals process available with regard to an Adjustment Committee

investigation bars a derivative civil action pursuant to the PLRA.

   Bauer’s cases, however, are inapplicable to the matter before the Court. In both Williams and

Jones, the plaintiffs were seeking relief from disciplinary actions. The Adjustment Committee

procedures and appeals process set forth in CPP 15.6 govern the PLRA exhaustion requirements

in such cases. In this case, on the other hand, Plaintiff’s Grievance clearly concerns an alleged

assault by prison officials at the direction of a health care worker. Plaintiff is not grieving the

outcome of some disciplinary proceeding; he is bringing allegations that Bauer and other prison

officials tortured him. While it is true that the Adjustment Committee conducted an investigation

arising out of the June 29 events, Grievance # 17-07-015 concerns the underlying events that

allegedly occurred on that date and not the investigation that arose from them. Furthermore,

Defendant Bauer has not demonstrated to the Court that the existence of a related disciplinary

investigation conducted by the Adjustment Committee forecloses on an inmates right to file

grievances regarding the facts underlying such an investigation. It seems reasonable that an

inmate may file a grievance against a prison official for assaulting him regardless of whether the

Adjustment Committee has initiated a related investigation into disciplinary infractions occurring

during the same time period.

   For these reasons, the Court has serious concerns whether Smith’s rejection of the Grievance

was proper. But, as explained below, Plaintiff nevertheless is required to have exhausted his

appeals related to either the Grievance rejection or the Adjustment Committee decision. Because

he exhausted neither the requirements of CPP 14.6 nor CPP 15.6, Plaintiff did not satisfy the

requirements of the PLRA and his claims must be dismissed.




                                                9
   (III)   Plaintiff did not appeal the rejection of Grievance # 17-07-015 through CPP 14.6 or
           CPP 15.6.

   Plaintiff failed to exhaust the administrative remedies available to him through both CPP

14.6 and CPP 15.6. Because Plaintiff did not exhaust the administrative remedies available to

him, the PLRA requires the Court to dismiss the claims against Bauer. Defendant Bauer explains

the matter as follows:

      Specifically, Plaintiff’s grievance records reflect that Plaintiff submitted a single
      grievance regarding the alleged events of June 29, 2017. . . . And in that
      grievance, Plaintiff alleged that Nurse Bruce Bauer (improperly named “Bruce
      Ballard” in the grievance) encouraged corrections staff to “beat[] and torture”
      Plaintiff in the Yard Office. . . . Notably, the grievance did not allege that Nurse
      Bauer withheld medical treatment from, or otherwise provided inadequate
      treatment to, Plaintiff for any serious medical need. . . . Moreover, the grievance .
      . . was denied as “non-grievable” because it constituted an “Adjustment
      Committee decision.” . . . Plaintiff, therefore, was advised to seek relief through
      the Adjustment Committee. . . . Plaintiff’s claims against Nurse Bauer in this
      action are thus barred by the PLRA’s exhaustion requirement . . . .
(DN 30 at 9, PageID # 128). Plaintiff only filed one grievance related to his claims in this case.

That Grievance was rejected by Dan Smith. Plaintiff did not appeal this rejection. Disciplinary

proceedings were brought against Plaintiff arising out of the facts underlying Plaintiff’s claims.

He was found guilty of these charges, but did not properly appeal these findings through the

procedures provided by CPP 15.6. Therefore, Plaintiff has failed to exhaust the administrative

remedies available to him in satisfaction of the PLRA.

       Although this Motion for Summary Judgment (DN 30) was only filed by Defendant

Bauer, Plaintiff’s failure to exhaust the administrative remedies available to him regarding the

June 29 incident appears to foreclose Plaintiff’s claims against all Defendants in this action. In

other words, Plaintiff failed to pursue any of the avenues for relief available to him regarding his

allegations that he was assaulted and tortured on June 29, 2017 and therefore he cannot assert a



                                                10
claim in this Court against anyone for assaulting and torturing him on that date. The PLRA

requires proper exhaustion, and it appears that Plaintiff failed to fulfill this requirement. Thus,

Plaintiff shall Respond within twenty-one (21) days and explain why his remaining claims in

this action should not be dismissed for failure to exhaust administrative remedies.



                                            ORDER

For the foregoing reasons IT IS HEREBY ORDERED:

   (1) Defendant Bauer’s Motion for Summary Judgment (DN 30) is GRANTED, all Claims

       against Bauer are DISMISSED and he is terminated from the case; and

   (2) Plaintiff shall file a Response with the Court within twenty-one (21) days of entry of

       this Memorandum Opinion & Order explaining why his claims against the remaining

       Defendants should not also be dismissed for failure to exhaust administrative remedies.

       Failure to Respond or otherwise explain why his claims should not be dismissed shall

       result in DISMISSAL of this action; and

   (3) Defendant Bauer’s Motion to Dismiss for Lack of Prosecution (DN 37) is DENIED as

       moot.

IT IS SO ORDERED.




                                                                  March 25, 2020




CC:    PRO SE/COUNSEL OF RECORD




                                                11
